Citation Nr: 0011365	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Restoration of previously assigned 20 percent disability 
rating for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active qualifying service with the U.S. 
Navy.  He was honorably discharged in November 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a February 1997 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which reduced the assigned disability 
rating for service-connected hypertension from 20 percent to 
10 percent.   


FINDING OF FACT

By letter received in January 2000, the appellant expressed 
the desire to withdraw his appeal of the RO's determination 
to reduce the assigned disability rating of his service-
connected hypertension.  


CONCLUSION OF LAW

The appellant having withdrawn the issue of entitlement to 
restoration of a previously assigned 20 percent disability 
rating for hypertension, the Board lacks jurisdiction to 
further consider the claim on appeal and it is therefore 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (1999).




CONTINUED ON NEXT PAGE


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual and Procedural Background

By rating decision dated in February 1997, the RO reduced the 
appellant's assigned disability rating of his service-
connected hypertension to 10 percent.  The appellant filed a 
timely notice of disagreement relative to the rating 
decision.  In due course of appellate proceedings, a 
Statement of the Case was issued in May 1997, and the 
appellant filed a timely substantive appeal in June 1997.  

By letter received in January 2000, the appellant advised the 
Board that he desired to withdraw his appeal.  This letter 
was signed by the appellant.  By memorandum dated in April 
2000, the appellant's representative advised the Board that 
it had confirmed the appellant's intention to withdraw the 
appeal by contacting the appellant through its office in 
Portland, Oregon.  

Relevant Law and Regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c). 

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  See 38 C.F.R. 
§ 20.202; see also 38 U.S.C.A. § 7108 (West 1991).


Analysis

After having carefully reviewed the procedural history of 
this case, described above, the Board concludes that the 
issue of restoration of the previously assigned disability 
rating has been effectively withdrawn.  The Board finds that 
the letter signed by the veteran and received by the Board in 
January 2000 is a valid withdrawal of his claim.  See 
38 C.F.R. § 20.204 (1998).

In light of the withdrawal of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 C.F.R. 
§ 20.202.  In essence, a "case or controversy" involving a 
pending adverse determination that the appellant has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to these 
issues and therefore, the claims must be dismissed.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

The appeal is dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

